Case 8:18-cv-02869-VMC-CPT Document 15 Filed 12/17/18 Page 1 of 3 PageID 83



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

         Plaintiffs,

v.                                                          Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

         Defendant.
                                                    /

                       FRANKEL’S REQUEST FOR JUDICIAL NOTICE

         The defendant, Christopher L. Frankel, through counsel and under Federal Rule of

Evidence 201, requests judicial notice of the following evidence:

         Exhibit 1: The National Adjudicatory Council of the Financial Industry Regulatory

Authority’s Decision in Dep’t of Enforcement v. Scottsdale Capital Advisors Corporaton, John

Joseph Hurry, Timothy Brian DiBlasi, and Darrel Michael Cruz, Compl. No. 2014041724601

(July 20, 2018).

         Exhibit 2: Order Granting Motion to Dismiss in Scottsdale Capital Advisors Corp. and

John Huyy v. The Deal, LLC and William Meagher, Case No. 1:16-cv-545 (D.N.H. Sep. 8,

2017).

         Exhibit 3: Order Granting Motion for Summary Judgment in John J. Hurry, Justine

Hurry, Investment Services Corporation, Hurry Family Revocable Trust Dated 10/18/11,

Investment Services Partners LLC, Scottsdale Capital Advisors Partners LLC, et al. v. Financial




                                                1
Case 8:18-cv-02869-VMC-CPT Document 15 Filed 12/17/18 Page 2 of 3 PageID 84



Industry Regulatory Authority Incorporated, Scott M Anderson, and Ten Unknown Parties, Case

No. 2:14-cv-2490 (D. Ariz. March 29, 2018).


                                   MEMORANDUM OF LAW

       The Court may take judicial notice of facts that are not subject to reasonable dispute in

that they are either “(1) generally known within the trial court’s territorial jurisdiction or (2) can

be accurately and readily determined from sources whose accuracy cannot be reasonably

questioned.” Fed. R. Evid. 201(b). The Court may take judicial notice of documents filed in

other courts “to establish the fact of such litigation and related filings” and of orders for the

purpose of “recognizing the ‘judicial act’ that the order represents or the subject matter of the

litigation.” United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).


                           LOCAL RULE 3.01(G) CERTIFICATION

       The undersigned counsel certifies that counsel for the defendant has conferred with

counsel for the plaintiffs, and the plaintiffs have not agreed to the relief requested.



Dated: December 17, 2018                 By:    /s/ Harold D. Holder
                                                David C. Banker (Fla. Bar No. 352977)
                                                Harold D. Holder (Fla. Bar No. 118733)
                                                BUSH ROSS, PA
                                                1801 N. Highland Avenue
                                                Tampa, Florida 33602
                                                Phone: 813-224-9255
                                                Fax: 813-223-9620
                                                Primary: dbanker@bushross.com;
                                                hholder@bushross.com
                                                Secondary: aflowers@bushross.com
                                                Attorneys for Defendant




                                                  2
Case 8:18-cv-02869-VMC-CPT Document 15 Filed 12/17/18 Page 3 of 3 PageID 85



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 17, 2018, all counsel of record who consented
to electronic service are being served with a copy of this document via the Court’s CM/ECF
system. I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to any non-CM/EFC participants:

       Shane B. Vogt, Esquire
       Kenneth G. Turkel, Esquire
       BAJO | CUVA | COHEN | TURKEL
       100 North Tampa Street, Suite 1900
       Tampa, FL 33602
       kturkel@bajocuva.com
       svogt@bajocuva.com

       Charles J. Harder, Esquire
       Jordan Susman, Esquire
       HARDER LLP
       132 South Rodeo Drive, Suite 301
       Beverly Hills, CA 90212-2406
       charder@harderllp.com
       jsusman@harderllp.com
       Attorneys for Plaintiffs
                                     By: /s/ Harold D. Holder




                                                3
